DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.
Status of the claims:  Claims 44-45, 47-59, 67-71 are currently pending.  
Priority:  This application is a CON of 14/466,741 (08/22/2014 now ABN).
IDS:  The IDS dated 8/17/22 was considered.
Election/Restrictions
Applicant affirmed the election without traverse to prosecute the invention of Group I, claims 44-59.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 44-45, 47-57, 67-71 are rejected under 35 U.S.C. 103 as being unpatentable over Myllykangas et al. (US20120157322) in view of Mamanova (Nature Methods, v. 7 no. 2, Feb 2010, p. 111-118) and Fodor et al. (US20110160078). 
Applicant persuasively argued withdrawal of this rejection.  This rejection is withdrawn.

Claims 44-45, 47-59, 67-71 are rejected under 35 U.S.C. 103 as being unpatentable over Myllykangas et al. (US20120157322) in view of Mamanova (Nature Methods, v. 7 no. 2, Feb 2010, p. 111-118), Fodor et al. (US20110160078), and Schnall-Levin et al. (US20150376700, “Schnall”). 
Applicant persuasively argued withdrawal of this rejection.  This rejection is withdrawn.

NEW CLAIM REJECTIONS
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 44-45, 47-59, 67-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8, 10 of U.S. Patent No. 10907149 in view of Gnirke et al. (WO2009099602). 
Regarding claim 44, patent claim 5 is to A method for determining copy number of a specific genomic target region comprising … (a) hybridizing … (b) isolating … (c) performing 5′ to 3′ DNA polymerase extension … (d) performing PCR …  (e) quantitating … , which corresponds to the instant claim 44’s steps (a), (b), (c), (d), and (e).  Although the patent claims do not specify analysis of cell-free DNA, one of ordinary skill in the art would have considered applying the patent’s technique to DNA derived from a cell as suggested by Gnirke (p. 11-12: determining the nucleic acid sequence of a cell) which teaches the closely related technique of analyzing sequencing nucleic acids after solution hybridization selection (Abstract).
Regarding claim 45, the patent teaches the same type of adaptor including a read code and sample code (claim 5).  Regarding claim 47, the patent teaches multiple target regions (claim 8).  Regarding claim 48-49, the patent teaches that the “target enrichment probes are 60 nt in length” (Example 17 in support of the claim’s probes) which one of ordinary skill in the art would have considered including adjusting the length to optimize for different target regions and arrive at the claimed invention, including lengths of 40 nt.  Regarding claim 50, the patent teaches that the methods “quantify genome equivalents” (Example 10 in support of the claims quantitating).  Regarding claim 51, the patent teaches that the DNA for analysis is from a blood sample (col. 6).  Regarding claim 52, the patent teaches that the quantitation includes one or more sequencing reads (col 12).  
Regarding claim 53-59, further in view of Schnall-Levin et al. (US20150376700, “Schnall”) and based on the patent claims and the supporting disclosure, one of ordinary skill in the art would have reasonably considered utilizing the claimed method in quantitating various known lesions and coding regions (col 1).  One of ordinary skill in the art would consider in combination as they are both to genetic analysis through sequencing and are in the same field of endeavor.  Furter regarding claims 58 and 59, the patent teaches genetic analysis associated with a genetic disease, but does not specifically teach a genomic rearrangement that fuses the 3' coding region of the ALK gene to the EML4 gene.  However, one of ordinary skill in the art following the teaching of patent would consider known genetic disease lesions such as taught by Schnall ([0200], Fig. 15, EML-4 gene fused to the ALK gene) and arrive at the claimed invention.
Regarding claims 67-68, the patent teaches that the capture probe comprises a tail region capable of hybridizing to allow for isolation including biotin (col 2-3, 29).  Regarding claim 69, the patent teaches a multiplicity of probes (col 45).  Regarding claim 70, the patent teaches within about 200 bp (col 33).  Regarding claim 71, the patent teaches upstream/downstream of the target region (claim 8.  One of ordinary skill in the art would have reasonably considered following the teaching of the patent and arrive at the claimed invention in view of the claims and those portions of the specification which provide support for the patent claims.  MPEP 804 2.B.II.a; In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970).
Thus, the claims are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 44-45, 47-57, 67-71 are rejected under 35 U.S.C. 103 as being unpatentable over Gnirke et al. (WO2009099602) in view of Porreca et al. (Nature Meth. 4:931-936, 2007) and Fu et al. (US20090117573). 
Regarding claim 44, Gnirke teaches:
A method for targeted genetic analysis of cell-free DNA (cfDNA) (Gnirke claims 1, 61-62; Gnirke p 7-8, 28: teaches that the source of the DNA can be isolated nucleic acids; Instant specification [0096]:” As used herein, the terms “circulating DNA,” “circulating cell-free DNA” and “cell-free DNA” are often used interchangeably and refer to DNA that is extracellular DNA, DNA that has been extruded from cells, or DNA that has been released from necrotic or apoptotic cells.”) comprising: 
(a) hybridizing one or more capture probe modules to a target genetic locus in a tagged cfDNA library to form one or more tagged cfDNA-capture probe module complexes (claim 1: “hybridizing in solution (1) a group of nucleic acids and (2) a set of bait sequences”; p. 39: DNA library; p. 55: whole-genome fragment library), 
wherein the one or more capture probe modules hybridizes to a specific DNA target region, wherein the one or more capture probe modules is not immobilized to a surface, wherein the one or more capture probe modules comprise a tail sequence comprising a primer binding site (claim 1: “hybridizing in solution” “bait sequences” and “target sequences”; claim 17: universal tails; p. 44; p. 58; “removing the complementary strand of the oligonucleotides, annealing the oligonucleotides, and extending the oligonucleotides. In some of these embodiments, the methods for reamplifying the oligonucleotides use one or more biotinylated primers”; p. 11: “the bait sequences are amplified by PCR with specific primer pairs”; Figs. 2-5, p. 12;  p. 21; p. 35: “The universal sequences can include sequences for amplification (A, B, C). In one embodiment, the target-specific portion of the oligonucleotides contain sequences of length n for annealing two oligonucleotides together for extension”); and
wherein the tagged cfDNA library comprises cfDNA molecules ligated at each end to an adaptor module; (claim 58: “the group of nucleic acids is fragmented by physical or enzymatic methods and ligated to synthetic adapters”; p. 8) and 
(b) isolating the one or more tagged cfDNA-capture probe module complexes from (a) to form isolated tagged cfDNA-capture probe module complexes, wherein each isolated tagged cfDNA-capture probe module complex comprises a tagged cfDNA molecule and a capture probe module (claim 1: “separating the set of bait sequences from the hybridization mixture to isolate a subgroup of nucleic acids that hybridize to the bait sequences from the group of nucleic acids, wherein the subgroup of nucleic acids is a part or all of a set of target sequences that is desired to be selected”; Fig. 1: hybrid capture); 
…
 (d) performing PCR on the tagged hybrid nucleic acid molecules of (c) to generate amplified tagged hybrid nucleic acid molecules (p. 8: “In preferred embodiments, the selected subgroup of nucleic acids ("catch") is amplified (e.g., by PCR) before being analyzed by sequencing or other methods.”; claim 61); and 
(e) performing a quantitative genetic analysis of the amplified tagged hybrid nucleic acid molecules (p. 8; Fig. 1; p. 38-41).
Although Gnirke teaches enzymatic processing of a complex formed between the target and probe with a DNA polymerase (p. 2: “Porreca et al. described a method of multiplex amplification (Porreca et al., Nature Meth. 4:931-936, 2007). Multiplex amplification uses primer extension to copy, rather than capture, a strand of the targeted genomic DNA.”; p. 53: “polymerase-driven extension from the 3′ end of the capture probe to copy the target”; p. 33: “’Catch’ processing and sequencing”: “Concatenating "catch" molecules”, “strategies similar to those commonly used for ligation-independent cloning of PCR products such as partial ‘chew-back’ by T4 DNA polymerase”), Gnirke does not specifically teach performing 5'-3' DNA polymerase extension of the capture probe module using the tagged cfDNA molecule as a template of step c:
(c) enzymatically processing the one or more isolated tagged cfDNA-capture probe module complexes from (b) to generate one or more tagged hybrid nucleic acid molecules, wherein the enzymatic processing comprises performing 5'-3' DNA polymerase extension of the capture probe module using the tagged cfDNA molecule as a template, and wherein each tagged hybrid nucleic acid molecule comprises the capture probe module and a complement of the tagged cfDNA molecule 
However, one of ordinary skill in the art would have considered utilizing the known hybridization selection techniques in preparing for amplification such as Gnirke’s reference to Porreca, specifically the step of “polymerase-driven extension from the 3′ end of the capture probe to copy the target” (Porreca p. 932: “The capture event itself, a modification of the 'molecular inversion probe' strategy developed for multiplex genotyping, is achieved by polymerase-driven extension from the 3′ end of the capture probe to copy the target”).  In addition, one of ordinary skill in the art would have considered the processing step in Fu’s substrate/array based “Locus Specific Amplification Using Array Probes” (title) having steps of hybridize to form probe:target complexes and “extending the probes in the probe:target complexes using a polymerase, wherein the target is used as template for extension of the probe and wherein an extended probe is generated” (Fu claim 1) including incorporating a primer binding site into the probe (Fu [0116]; Fig. 2).  One of ordinary skill in the art would have reasonably considered the teaching of the secondary references because they are in the same field of selective amplification using hybridization.  One of ordinary skill in the art would have been motivated to incorporate the probe structure into the amplified oligonucleotide for sequence recognition and selective isolation.  Based on the similarities of the techniques in the cited art, one of ordinary skill in the art would have had a reasonable expectation of success in the combination to arrive at the claimed invention. 
Regarding claim 45, Gnirke teaches the ligation of adapters that comprise a primer binding site, code that identifies each unique sequencing read (inherent in standard Illumina sequencing adapters), and the target DNA for sequencing (Gnirke: p. 18: “We sheared total human DNA, ligated to adapters for PCR amplification”; p. 40: “It is known to those skilled in the art that it is possible to prepare small-insert fragment libraries (e.g., fragments carrying generic adapters that can be PCR amplified with generic primers)”;  p. 55: “ligated to standard Illumina sequencing adapters” p. 68: “Illumina PCR primers”).  One of ordinary skill in the art would have reasonably considered using the same adapter and arrive at the claimed invention.
Regarding claim 47, Gnirke teaches the method is applied to a set of loci/targets for sequencing (p. 66: “the technology described here should allow extensive sequencing of targeted loci in genomes.”, “baits designed to capture a predefined set of targets”; Fig. 1).  One of ordinary skill in the art would have reasonably considered a plurality of loci and arrive at the claimed invention.
Regarding claims 48-49, Gnirke teaches the method utilizes a range of capture probe lengths (p. 6: “the target-specific sequences in the oligonucleotides are between about 40 and 1000 nucleotides in length).  One of ordinary skill in the art would have reasonably considered a capture probe module comprising 40 nucleotides in length and arrive at the claimed invention.
Regarding claim 50, Gnirke teaches the method can be used to determine copy number (p. 40: “Detection of copy number variations”) which one of ordinary skill in the art would understand in related to genome equivalents.  One of ordinary skill in the art would have reasonably considered using the technique to determine genome equivalents and arrive at the claimed invention.
Regarding claim 51, Gnirke teaches the method can be used on samples from blood (p. 28: “the group of nucleic acids can be a part of or isolated from environmental samples, patient samples, such as blood samples or biopsies, archival samples, etc”).  One of ordinary skill in the art would have reasonably considered using the sample type and arrive at the claimed invention.
Regarding claim 52, Gnirke teaches the method can be used to perform genetic analysis including sequencing and bioinformatics analysis (p.34: “Analysis of the subgroup of nucleic acids by sequencing or genotyping can be used to measure the specificity of the selection, or, in some cases, to obtain additional information about the nature of the selected subgroup of nucleic acids”).  One of ordinary skill in the art would have reasonably considered using the same type of analysis and arrive at the claimed invention.
Regarding claim 53-56, Gnirke teaches the method can be used to perform genetic analysis to identify lesions such as mutations and those involved in disease (p. 28: “selected target sequences and subgroup(s) of nucleic acids may be obtained from a group of nucleic acids that are genes involved in a disease, such as a group of genes implicated in one or more diseases such as cancers”; p. 38: “used to detect the mutations”; p. 39: “This cDNA capture and sequencing method can be used for deep resequencing of a subset of the transcriptome for various purposes including mutation detection”).  One of ordinary skill in the art would have reasonably considered using the same type of analysis and arrive at the claimed invention.
Regarding claim 57, Gnirke teaches the method can be used to on targets involved in disease including chromosomal aberrations (p. 8: “the targets correspond to chromosomes, subchromosomal regions or regions containing cytogenetically defined chromosomal aberrations such as translocations or supernumerary marker chromosomes”; claim 45).  One of ordinary skill in the art would have reasonably considered using the same type of target and arrive at the claimed invention.
	Regarding claim 67-68, wherein the tail sequence is capable of hybridizing to a partner oligonucleotide comprising a member of a binding pair to allow for isolation and/or purification Gnirke teaches such a hybridization sequence (p. 5: “In some embodiments, the set of bait sequences comprises an affinity tag on each bait sequence. Preferably the affinity tag is a biotin molecule”).  One of ordinary skill in the art would have reasonably considered utilizing such a binding pair including biotin to allow for isolation and/or purification which is routine in the art and arrive at the claimed invention.
	Regarding claims 69-70, Gnirke teaches hybridization of the capture probe and the optimization of the length of the probe to match the target (Fig 1; p. 22) but does not specifically teach within about 200 bp of any other capture probe.  However, one of ordinary skill in the art following the teaching of Gnirke would have considered optimization of the hybridization of the target to maximize the specificity and arrive at the claimed invention.
Regarding claim 71, wherein at least at least one capture probe hybridizes downstream of the target region and at least one capture probe module hybridizes upstream of the target region Gnirke teaches multiple baits which would be expected to hybridize in multiple loci (claim 19; p.23: “targeted with multiple oligonucleotide baits”; p. 30: two selections) that one of ordinary skill in the art would have considered in designing capture probes and was well known in the art and arrive at the claimed invention.

Claims 44-45, 47-59, 67-71 are rejected under 35 U.S.C. 103 as being unpatentable over Gnirke et al. (WO2009099602) in view of Porreca et al. (Nature Meth. 4:931-936, 2007), Fu et al. (US20090117573) and Schnall-Levin et al. (US20150376700, “Schnall”). 
Claims 44-45, 47-57, 67-71 are rejected under 35 U.S.C. 103 as detailed supra and incorporated herein.  These claims are also rendered obvious over Gnirke, Porreca, and Fu in view of Schnall which one of ordinary skill in the art would consider in combination as they are both to genetic analysis through sequencing and are in the same field of endeavor.  
Regarding claim 58 and 59, Gnirke teaches genetic analysis associated with a genetic disease, but does not specifically teach a genomic rearrangement that fuses the 3' coding region of the ALK gene to the EML4 gene.  However, one of ordinary skill in the art following the teaching of Gnirke would consider known genetic disease lesions such as taught by Schnall ([0200], Fig. 15, EML-4 gene fused to the ALK gene) and arrive at the claimed invention.

Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639                                                                                                                                                                                                        August 30, 2022 11:21 am